 INTiL ORGANIZATION OF MASTERS,MATES & PILOTS,ETC.113in the election 4We shall therefore set the election aside and ordera new election 5[The Board set aside the election ][Text of Direction of Second Election omitted from publication ]views with individual employees conducted at the 20th and Main Streets cafeteria alsocame within the doctrine's proscriptionSeeColumbus Dvvauon,Colonnal Stores Incorpo-rated, supra,Hook Drugs,The,117 NLRB 846,The Gallaher Drug Company,115NLRB 13794We find no merit in the Employer's contention that such a finding is contrary to therights of free speechguaranteedemployers in the ActWe have held that the Act doesnot prevent the Board from holding in a representation case that expression of views,whether or not protected by Section 8{e), can be a basis for upsetting an electionSeeMetropohtan Life Insurance Company,90 NLRB 935, 9385As the facts alleged by the Employer inits exceptions,even if accepted as true, in noway affect our disposition of this objeetion, we find no merit in the Employer's contentionthat it has been denied an opportunity to be heardThe Employer's request for a hear-ing is therefore deniedFinally,in view of our decision to set aside the election on thebasis discussed above we need not consider the other recommendations of the RegionalDirector or the Employer's exceptions theretoInternationalOrganization ofMasters,Mates and Pilots ofAmerica, Inc.,AFL-CIO;Great Lakes District,Local No. 47,International Organization of Masters, Mates and Pilots ofAmerica,Inc.,AFL-CIOandChicago Calumet StevedoringCo., Inc., Charging PartyInternational Organization ofMasters,Mates and Pilots ofAmerica,Inc.,AFL-CIO, Great Lakes District, Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica, Inc.,AFL-CIOand P& V Maritime Corporation,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO;Great Lakes District,Local No. 47,International Organization of Masters,Mates andPilots ofAmerica,Inc.,AFL-CIOandNorth Pier Terminal Company,Charging PartyInternationalOrganization of Masters, Mates and Pilots ofAmerica,Inc.,AFL-CIO, and International Vice-PresidentCaptain Rolla R. JohnsonandCleveland Stevedore Company;Lederer Terminal Warehouse Company; National TerminalsCorporation; and Shipping Federation of Canada, ChargingParties.CasesNos 13-CC-168, 13-CC-169, 13-CC-170, and13-CC-180 (formerly 8-CC-76)November 12, 1959DECISION AND ORDEROn April 20, 1959, Trial Examiner Louis Libbm issued his Inter-mediate Report in the above-entitled proceedings, finding that the125 NLRB No 19 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondents had engaged in and wereengagingin certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmativeaction, asset forth in the copy ofthe Intermediate Report attached hereto.He also found that theRespondents had not engaged in and were not engaging in other un-fair labor practices alleged in the complaint and recommended theirdismissal.Thereafter, all parties filed exceptions to the IntermediateReport and supporting briefs.The Board has reviewed the rulings made at the hearing and findsthat no prejudicial error was committed.The rulings are affirmed.The Board has considered the Intermediate Report, the exceptionsand briefs, and the entire record in these cases, and hereby adopts thefindings, conclusions,' and recommendations of the Trial Examiner.ORDERUpon the entire record in these cases, and pursuant to Section10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that Respondents Rolla R.Johnson and International Organization of Masters, Mates and PilotsofAmerica, Inc., AFL-CIO, its officers, agents, successors, andassigns, including its agent, Great Lakes District, Local No. 47, Inter-national Organization of Masters, Mates and Pilots of America, Inc.,AFIr-CIO, shall:1.Cease and desist from inducing or encouraging employees ofemployers (other than foreign shipowners) doing business withLederer TerminalWarehouse Company and Cleveland StevedoreCompany to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or other-wise handle or work on goods, articles, materials, or commodities, orto perform any services for their respective employers, where anobject thereof is (1) to force or require such employers to cease doingbusiness with Lederer Terminal Warehouse Company and ClevelandStevedore Company, or (2) to force or require Lederer TerminalWarehouse Company and Cleveland Stevedore Company to ceasedoing business with foreign shipowners.2,Take the following affirmative action which the Board finds willeffectuate the policies of the Act :IThe Trial Examiner concluded that Respondents'appeals to secondary employees attheir union meetings to respect the primary picket line in the Chicago-Milwaukee areadid not constitute the unlawful inducement of employees within the meaning of Sec-tion 8(b) (4) (A) of the Act. In doing so, he relied in part onInterborough News Com-pany,90 NLRB 2135.In our opinion,theInterboroughdecision is inapposite to the factsin the instant cases.While we concur in his ultimate conclusion regarding this conductby Respondents,we do so in reliance uponMoore Dry Dock Company,92 NLRB 547. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC.115(a)Post at their offices in Cleveland, Ohio, copies of the noticeattached to the Intermediate Report marked "Appendix A." z Copiesof said notice, to be furnished by the Regional Director for theThirteenth Region, shall, after being duly signed by official repre-sentatives of Respondents, including the hereinabove named agent,be posted immediately upon receipt thereof, and maintained for aperiod of 60 consecutive days thereafter in conspicuous places, in-cluding all places where notices to members are customarily posted.Reasonable steps shall be taken by Respondents to insure that saidnotices are not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Thirteenth Region signedcopies of said notice for posting by Lederer Terminal WarehouseCompany and Cleveland Stevedore Company, as well as the companieslisted in footnote 3 of this Order,' if said companies are willing, attheir places of business in Ohio, where notices to their employees arecustomarily posted 4(c)Notify the Regional Director for the Thirteenth Region inwriting, within 10 days from the date of this Order, what steps Re-spondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges vio-lations of Section 8 (b) (4) (A) of the Act by Respondents at Chicago,Illinois, andMilwaukee,Wisconsin, and by Great Lakes District,Local No. 47, International Organization of Masters, Mates andPilots of America, Inc., AFL-CIO, at Cleveland, Ohio, be, and ithereby is, dismissed.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.2 This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of it United States Court of Appeals, there shall be substituted forthe words "Pursuant to it Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."3These include valley Freight Lines, Lake Erie Freight Lines, Cleveland Buffalo FreightLines, Saunders Cartage Freight Lines, Greeley Warehouse, Federal Express, Inc., Shoe-mauker Company, Baltimore-Pittsburgh Freight Company. American Rubber Company,S.J.Kiebler Brothers,Warner and Smith Truck Transport, Brewer Trucking Company,and Norwalk Truck Lines, Inc.4There shall be inserted in the caption of said notices,followingthe name of theunions,the words "and to All Employees of" followed by the name of the employer atwhosepremisesthe said notice is to be posted.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges filed by Chicago Calumet Stevedoring Co., Inc.(hereinsometimescalled Chicago Calumet), P & V Atlas Maritime Corporation (hereinsometimes called P & V Atlas), North Pier Terminal Company (hereinsometimescalled North Pier),and upon a single chargefiled by Cleveland Stevedore Company(herein sometimescalled Cleveland Stevedore), Lederer Terminal Warehouse Com-pany (herein sometimescalled Lederer), National Terminals Corporation (hereinsometimescalled National),and Shipping Federationof Canada(herein sometimes 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalled Federation) the General Counsel of the National Labor Relations Board,by the Regional Director for the Thirteenth Region (Chicago, Illinois), issued aconsolidated complaint, datedMay 23, 1958, and an amended consolidated com-plaint, dated July 2, 1958, alleging that the parties listed in the caption as Respond-ents, herein sometimes called the International or MMP, the District, or Local 47,and Johnson or Captain Johnson, had engaged in and were engaging in unfair laborpractices within the meaning of Section 8(b) (4) (A) and Section 2(6) and (7) ofthe National Labor Relations Act, 61 Stat. 136, herein called the Act.More specifically with respect to the unfair labor practices, the amended consoli-dated complaint alleges, in substance, that: (1) Respondents MMP and Local 47are engaging in a strike against owners of foreign vessels in connection with a dis-pute concerning the use by said foreign vessels of American and/or Canadian pilotsor sailing masters when said foreign vessels are navigating in the Great Lakes;(2) in furtherance of said dispute and strike, Respondents MMP and Local 47 havepicketed in the vicinity of docks, piers, and other waterfront terminals at Chicago,Illinois;Milwaukee,Wisconsin; Cleveland, Ohio, and at other ports on the GreatLakes; (3) in furtherance of said dispute and strike, and as a result of requests andappeals by Respondents MMP and Local 47 to other labor organizations to order,instruct, and direct their members employed by Chicago Calumet, P & V Atlas, andNorth Pier to refuse to perform services for their employers, said labor organiza-tions, acting in support of and in concert wtih Respondents MMP and Local 47, haveappealed to employees of the aforesaid employers not to load or unload or handlecargo carried or to be carried by foreign vessels to or from Great Lakes ports withthe result that said employees have refused to perform said services for their em-ployers with respect to foreign vessels owned by specified foreign owners; (4) infurtherance of the aforesaid dispute and strike, Respondents MMP and Local 47,through their agent, Respondent Johnson, have picketed in the vicinity of docks,piers, and waterfront terminals of Cleveland Stevedore and Lederer in Cleveland,Ohio, and in the course of said picketing have appealed to employees of carriersand other customers doing business with Cleveland Stevedore and Lederer to re-frain from crossing said respective picket lines with the result that employees ofspecified carriers have refused to make deliveries to, or accept shipments from,Cleveland Stevedore and Lederer; (5) by the foregoing conduct Respondents MMPand Local 47 have engaged in, and induced and encouraged employees of specifiedemployers to engage in, a strike or concerted refusal to perform services with theobject (a) of forcing or requiring Chicago Calumet, P & V Atlas, and NorthPier to cease doing business with owners of foreign ships, (b) forcing or requiringcustomers and carriers to cease doing business with Cleveland Stevedore andLederer, and (c) forcing or requiring Cleveland Stevedore and Lederer to ceasedoing business with owners of foreign vessels, and (d) by the foregoing conduct,Respondents have engaged and are engaging in unfair labor practices within themeaning of Section 8(b)(4)(A) of the Act.The Respondents filed separate answers in which they admitted the commerceallegations and that Respondent Johnson was at all material times vice president ofRespondent MMP and president of Respondent Local 47; denied the allegationsthat Respondents MMP and Local 47 were labor organizations within the meaningof the Act and the unfair labor practice allegations; and further denied that Re-spondent Johnson acted as vice president or agent of Respondent MMP in connec-tion with any events material to the complaint, averring that Respondent Johnsonacted exclusively as president of Respondent Local 47 in connection with suchevents.Pursuant to due notice, a hearing was held at various intervals during the periodfrom August 6 to November 20, 1958, at Chicago, Illinois, and Cleveland, Ohio.All parties were represented at the hearing, and were afforded full opportunity tobe heard, to examine and cross-examine witnesses, to introduce relevant evidence,to present oral argument, and thereafter to file briefs as well as proposed findingsof fact and conclusions of law.The Respondents' motion to dismiss the complaint,made at the conclusion of the hearing and upon which I reserved ruling, is grantedin part and denied in part, in accordance with the findings of fact and conclusionsof law made below. On March 9, 1958, the General Counsel and the Respondentsfiled briefs, which I have fully considered.Upon the entire record' in the case, and from my observation of the witnesses,Imake the following:11 'hereby note and correct the following inconsequential but obvious typographicalerrors in the typewritten transcript of the testimony : On page 154, line 16, "removed" is INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 117FINDINGS OF FACT1.COMMERCE; THE BUSINESS OF THE COMPANIESChicago Calumet Stevedoring Co., Inc., herein called Chicago Calumet, andNorth Pier Terminal Company, herein called North Pier, are Delaware corporationsengaged in business at Chicago, Illinois.P & V Atlas Maritime Corporation, hereincalled P & V Atlas, is a Wisconsin corporation engaged in business at Milwaukee,Wisconsin.Cleveland Stevedore Company, herein called Cleveland Stevedore, andLederer Terminal Warehouse Company, herein called Lederer, are Ohio corpora-tions, engaged in business at Cleveland, Ohio.At all times material to the com-plaint,Chicago Calumet, North Pier, P & V Atlas, Cleveland Stevedore, andLederer have been engaged in supplying stevedoring services to transportation andother companies engaged in interstate and/or foreign commerce; in addition eachmaintains and operates facilities for the docking of ships, and supplies terminal andwarehouse facilities for goods moving in interstate and/or foreign commerce.Respondents admit the above commerce allegations of the complaint, including thefact that each Company received in excess of $200,000 for services rendered in1957 to various interstate transportation enterprises, each of which in turn re-ceived in excess of $100,000 for the transportation of products between variousStates in the United States and/or between States in the United States and foreigncountries.Upon the foregoing admitted facts, I find, as Respondents admit in their answers,that Chicago Calumet, P & V Atlas, North Pier, "Cleveland Stevedore, and Ledererare each engaged in commerce within the meaning of the Act.H. THE RESPONDENTSThe complaint alleges that Respondent International Organization of Masters,Mates and Pilots of America, Inc., AFL-CIO, herein called the International orMMP, and Respondent Great Lakes District, Local No. 47, International Organiza-tion of Masters, Mates and Pilots of America, Inc., AFL-CIO, herein called Districtor Local 47, are each labor organizations within the meaning of Section 2(5) ofthe Act.The answers deny this allegation.One of the vigorously contested issuesin this proceeding is the status of MMP and Local 47.The complaint also alleges that Rolla R. Johnson, herein called Johnson orCaptain Johnson, at all times material to the complaint has been vice president ofRespondent MMP and president of Respondent Local 47 and has acted as an agentfor Respondents MMP and Local 47 withinthemeaningof Sections 2(13) and8(b) of the Act.Respondent Johnson, in his answer, admits thatat all timesmaterial to the complaint he was vice president of Respondent MMP and presidentof Respondent Local 47, denies that he at any time acted as vice president or agentof Respondent MMP in connection with any events material to the complaint, andavers that he acted exclusively as president of Respondent Local 47 in connectionwith such events.Thus, the status of Respondent Johnson asan agentof Respond-entMMP is also a contestedissue inthis proceeding.III.THE UNFAIR LABOR PRACTICESA. IntroductionAs noted in the previous section, there are three Respondents in this proceed-ing-(1) the International, more commonly referred to as MMP, (2) the Inter-national's Vice President Rolla R. Johnson, more commonly referred to as Johnsonor Captain Johnson, and (3) a local of the International, more commonly referredto as Local 47.The principal issues are (1) whether the conduct which occurredis proscribed by Section 8(b)(4)(A) of the Act, (2) whether all Respondents areliable for any proscribed conduct, and (3) whether MMP and Local 47 are eitherlabor organizations or agents of labor organizations within the meaning of theAct.Subsidiary issues are (1) whether Johnson acted as an agent of MMP and(2) whether pilots who serve on foreign ships navigating on the Great Lakes areemployees within the meaning of the Act.corrected to read "did not remove" ; page 529, line 23, "1958" is corrected to read "1957" ;page 577, line 16, "Trial Examiner" is corrected to read "witness" ; page 756, line 8, "to"is corrected to read "no."535828-60-vol. 125-9 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The relevant events1.The primary disputeThe Shipping Federation of Canada, herein called the Federation, is an employerassociation whose members are various European steamship lines and tramps. Itsfunction is to "represent the various shipping interests in all matters of importancepertaining to their interests such as labor problems" and to negotiate labor agree-ments with various unions.Foreign shippers utilized pilots or sailing masters, asthey are sometimes called, from Kingston, Canada, through the Great Lakes andback to Kingston. In December 1955, the Great Lakes Pilots Association ofCanada was formed to represent these sailing masters or pilots.Thereafter, theGreat Lakes Pilots Association negotiated with the Federation regarding the pilot-ing of foreign ships on the Great Lakes, and wages and other rates were establishedfor the sailing masters or pilots on a Kingston-to-Kingston basis.In December 1956, the members of the Great Lakes Pilots Association voted toaffiliatewithMMP and received a charter as Local 92. About the same time, anagreement or arrangement was made between Local 47 and Local 92 to the effectthat whenever another pilot was needed, a member of Local 47 would be taken onpilotage of the Great Lakes Pilots Association until there was an even number ofmembers from Local 47 and Local 92, or until such time as it became a 50-50 basis.At the same time, Local 92 asked Johnson, who was vice president of MMP andpresident of Local 47, to assist Local 92 in its negotiations with the Federation.In the fall of 1957, Johnson set up a picket line against various terminals inCleveland, Ohio, and longshoremen refused to cross the picket line.This was at atime when, according to Johnson's testimony, "we were trying to put Americans intothe pilotage district."Thereafter, the Federation received a telegram from "CaptainRoland R. Johnson, International Vice-President Mates and Pilots," demanding thatthe Federation "stop discriminating against American pilots and place them immedi-ately."By telegram dated October 14, 1957, and addressed to Johnson, the Federa-tion agreed to "recognize International Masters Mates and Pilots Association andGreat Lakes Pilots Association of Canada as bargaining representatives for Americanand Canadian Great Lakes sailing masters."Thereafter, the Federation endeavoredto negotiate with Great Lakes Pilots Association, which was then Local 92, butnever agreed to sit down to talk to Johnson during the winter of 1957 or springof 1958.By letter dated February 12, 1958, Great Lakes Pilots Association requested ameeting with the Federation "to negotiate a contract for the coming season.' 12Such a meeting was held on March 31. The proposals presented by the Federationwere rejected in a letter dated April 7, 1958, and signed by "Captain Rolla R.Johnson, President, International Organization of Masters, Mates and Pilots, GreatLakes District."The Federation responded to the rejection of its proposal in atelegram to Johnson, dated April 14.Thereafter on April 16, the Federation re-ceived a telegram from the Great Lakes Pilots Association and another telegramfrom "Capt. Rolla R. Johnson, Int. Vice-Pres. Great Lakes MM & P," pointing outthat "any foreign vessel proceeding above Kingston without a pilot will be jeopardiz-ing the safety of nagivation on the Great Lakes" and threatening that "we will takeany action necessary to prevent this disastrous practice." Johnson's telegram alsoreminded the Federation that "you have recognized us as bargaining agent."Therewas another telegram to the Federation on April 20, 1958, over the names of"Capt. Rolla R. Johnson, Capt. J M Andrews,3 International Organization of MastersMates and Pilots, Cleveland," pointing out the terms under which pilots for theGreat Lakes were available at Kingston.Picketing at various locations on the American side began about April 21.Sometime prior to May 3, Local 92 set up pickets at Kingston.OnMay 3,1958,the Federation and the Great Lakes Pilots Association (Local 92) held anothermeeting,which was also attended by Johnson.The parties were unable to reachagreement on the terms of a contract.2.Conduct and incidents which are alleged to encompass secondary actionOn April 16, 1958, a night letter in the form of a book message, over the nameof "Captain John M. Bishop, Sec. Treas. Intl. Org. Masters, Mates & Pilots," wassent to the International officers of 12 unions.This night letter stated, "We re-quest your support in a strike against the foreign shipping companies on the Great2 The shipping season on the Great Lakes generally runs from April through December.8 Andrews was president of Local 92, which was the Great Lakes Pilots Association. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 119Lakes which appears to be imminent because of their refusal to recognize ouragreement and take pilots."The next day, April 17, an identical telegram was sentto E. L. Slaughter, secretary-treasurer of the International Brotherhood of Long-shoremen, AFL-CIO, herein sometimes referred to as IBL.On April 18, 1958, pursuant to Slaughter's instructions, Slaughter's office sentout special delivery letters to officers of IBL's geographical Great Lakes district,enclosing a copy of the Bishop telegram and urging a "vote in favor of supportingtheMM & P in their request," and requesting an immediate reply.Upon receiptof the votes, Slaughter, on April 21, sent a telegram to five locals of the IBL in theGreat Lakes district, stating that "Masters,Mates and Pilots scheduled to strikeTonight.By action of the IBL Executive Board, we urge 100 per cent cooperation."The addressees of this telegram included Local 815 at Milwaukee, Wisconsin,Local 1317 at Cleveland, Ohio, and Local 19 at Chicago, Illinois.Because theaddressee of Local 19 was an ex-officer, William Green, president of Locals 19and 1362 at Chicago, called Slaughter's office and stated that "if they wanted thetelegram recognized, they would have to send it to an officer" in charge at thattime.The next day, an identical telegram was sent by Slaughter, addressed toWilliam Green as president of Locals 19 and 1362.Upon receipt of this telegram,Green posted it on a bulletin board outside of the local's office "so all the memberscould see it."Johnson was in charge of the strike activity on the American side, operating outof his office in Cleveland, Ohio.About April 21 or 22, Johnson called Capt. JohnDeegan, a member of Local 47, to his office in Cleveland; placed him in charge ofthe activities in Chicago, Illinois, and Milwaukee, Wisconsin; gave him the neces-sary instructions in that regard; and told him that Capt. John Kozak, anothermember of Local 47, would meet him in Chicago to assist him. Johnson gaveDeegan about 25 or 30 picket signs, several hundred copies of a news bulletindated April 21, and 2 copies of the Bishop night letter.The picket signs contained the word "STRIKE" on the first line, and the word"AGAINST" on the second line. Then there was a blank space for the insertion ofthe name of a company. After that appeared two lines containing the name"INTERNATIONAL ORGANIZATION OF MASTERS, MATES AND PILOTS."Under that appeared "A.F. of L.-C.I.O." Johnson instructed Deegan to foldover the line containing the word "STRIKE," and to insert in the blank space thewords "LOCKOUT BY FOREIGN SHIPS."The April 21 news bulletin contained the heading "INTERNATIONAL OR-GANIZATION OF MASTERS, MATES & PILOTS-GREAT LAKES DIS-TRICT," and opened with the statement that "we are now facing one of thetoughest battles since the start of our organization."The bulletin then went on toexplain the dispute concerning the use of pilots on the Great Lakes between thePilotsAssociation and "the Shipping Federation of Canada, representatives, of theforeign flag vessel operators."Itcharacterized the action of foreign flag vesseloperators as a "LOCKOUT" because the foreign vessels were refusing to use anypilots on the Great Lakes.The bulletin stated that "if the meeting with [Canadian]ministry of Transport is unsuccessful, immediate action will be taken against allforeign vessels without pilots," and urged every available member to volunteer hishelp because "we will need men in all Ports, although Cleveland, Chicago, Toledoand Milwaukee will be the most vital points."Pursuant to Johnson's instructions to Kozak to report to Deegan at the IlianaHotel in Chicago, Deegan and Kozak met there on April 22 or 23. At that timeDeegan gave Kozak the picket signs with Johnson's instructions for their prepara-tion, a copy of the Bishop night letter, and about 150 copies of the April 21 news.bulletin.Deegan instructed Kozak to attend a meeting with officials of local unions:in the Chicago area the following day, explaining that he (Deegan) would be un-able to attend such a meeting because he had to go to Milwaukee.During theconversation, a telephone call was placed to Johnson in Cleveland and Johnsonwas informed of this arrangement. Johnson gave Kozak the names of members ofLocal 47 who might be expected to assist in the picketing and, in connection with,themeeting scheduled for the next morning, instructed Kozak to call Johnson if'any question arose regarding the manner and method he had outlined to Deegan_and Kozak to "conduct the pilot picketing action against the foreign flag shipping.The next day Kozak met in South Chicago with representatives of the Inter-national Brotherhood of Longshoremen, of the Unlicensed Tugmen's Union, andof Licensed Tug Officer's Union. The meeting lasted about 2 hours. The unionofficialswanted to know "by whose authority" the pilot picket action was beingundertaken.Kozak thereupon showed them Bishop's night letter.During thediscussion, questions arose regarding the picketing, including the question of who 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould do the picketing.In accordance with his prior instructions,Kozak placed atelephone call to Johnson in Cleveland,and a representative of the UnlicensedTugmen and of the Longshoremen participated with Kozak in the conversationwith Johnson. In answer to his query,Green of the IBL was assured by Johnsonthat there would be no interference with his men who were engaged in the dis-charge of cargo from freight cars into warehouse terminals and that we were notinterested in the movement or transfer of such freight at terminals where we wouldestablish picket lines upon the arrival of a foreign ship.After the meeting, Kozak prepared the picket signs in accordance with Johnson'sprior instructions to Deegan.The word "STRIKE"was folded over, and the words"LOCKOUT BY FOREIGNSHIPS" was inserted in the blank space.Kozak alsomade arrangements to hire pickets and reported that fact to Johnson.During theconversation,there was a discussion about the matter of pay for the pickets.Kozakplaced all the pickets in the Chicago area, including Lake Calumet.Johnson thensent money to Kozak to pay the pickets.Johnson admitted that after Deegan leftChicago, "Kozak was in charge in this area."a. Incidents at Milwaukee,WisconsinOn the morning of April 24, 1958, Deegan went to the offices of Local 815 ofthe IBL in Milwaukee,Wisconsin, and there met and conferred with John Brzek,president of Local 815 and vice president of the International Brotherhood ofLongshoremen.Deegan introduced himself and presented his business card, whichstated that he was a representative of Great Lakes District,International Organiza-tion of Masters,Mates and Pilots, AFL-CIO.Deegan also gave Brzek a copy ofJohnson'sApril 21 news bulletin.Deegan"pointed out what the Masters,Mates,and Pilots were striking for," that the"Canadian Shipping Federation only wantedto use pilots part of the ways on the Great Lakes," and also discussed the wageincreases that were sought for the pilots.Deegan then asked for and receivedpermission to speak to members of Local 815.Deegan told the members in the union hall that he was "a representative of theMasters,Mates,and Pilots";passed out copies of Johnson'sApril 21 news bulletin;volunteered to answer any questions;explained the issues involved in the dispute;and tried to enlist their support to respect the picket line.At the end,Deegan "saidthat it was entirely up to the men whether they would respect the picket line."Local 815 has a collective-bargaining agreement with P & V Atlas MaritimeCorporation,herein called P & V Atlas, to supply longshoremen crews.About12:50 p.m. of that same day, pursuant to the usual practice,a P & V Atlas trucktransported the longshoremen from the union hall to P & V Atlas' transit shed atJones Island, Port of Milwaukee.One of the men submitted a slip containing thenames of the longshoremen who were to work that shift to P & V Atlas' AssistantSupervisorWalsh.A few minutes later, Walsh went out to the dock and read offthenames and crew assignments for specific work aboard the foreign ship,Veslefjell,which was then at the dock. Although Walsh was following the usualhiring procedure,none of the longshoremen moved to go to work. The IBL unionsteward stepped forward and asked if his name had been called.When he wasanswered in the affirmative,he walked toward the gangplank which it was necessaryto use in order to board the vessel,stopped near a picket who was at that location,and stated that "it looks like they're picketing."He then rejoined the longshoremenwho continued to stand by without making any effort to go aboard.At that pointBrzek said,"Well, if nobody is going to work, let us go home, let'sget off theproperty."P & V Atlas then transported the men back to the IBL hall.Deeganwas at the picket line when the longshoremen reported for work and while a mem-ber of the Seafarer'sUnion was carrying a picket sign of the type hereinabove de-scribed, at theVeslef jell'sberth.This was a Norwegian vessel which remained atthe P&V Atlas dock until late in the afternoon and then left Milwaukee.On April 29,1958, the German flag vessel,Leana,was at P & V Atlas' TransitShed No. 1 in Milwaukee for unloading and loading.About 1 p.m. a crew oflongshoremen was transported from the IBL hall to the P&V Atlas facility, anda list of the available longshoremen was again presented to Walsh.The men weregrouped near the entrance and near the gangplank.Walsh read the names twicebut none of the longshoremen moved to go to work. At that time there was apicket at the gangplank to the ship,carrying a picket sign of the type hereinabovedescribed.When nothing was said, Walsh stated,"If that is it, that is all."Themen were again transported back to the IBL hall.During the period hereinabove described,P & V Atlas had no dispute withLocal 815. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 121b. Incidents at Chicago,Illinois-North PierNorth Pier Terminal Company, herein called North Pier, operates facilities at400 East South Water Street and Navy Pier in Chicago,Illinois, and at TransitShed No. 1 at Lake Calumet,where stevedoring operations are performed.NorthPier has a collective-bargaining agreement with Local 19 of the IBL, covering thefurnishing of longshoremen crews.North Pier'shiring practice was to place an order at the union hall before 5 p.m.on the day preceding an 8 a.m. shapeup.Daily shapeups are also carried on at1p.m. and 7 p.m.On April 25,1958, North Pier hired a crew of longshoremenfor an 8 a.m. start,and subsequently placed an order for three gangs for 1 p.m. ofthe same day.At 12:50 p.m., Raymond Rodriquez,North Pier's dock super-intendent,hired 28 men to start at 1 p.m. on the foreign motor vesselLuksefjell.When Rodriquez went out to shape up the longshoremen,he asked IBL BusinessAgent Walker "if the men were going to work."Walker replied,"Yes, as long asthere was no one picketing they would work." The crew began work aboard theLuksefjelland continued until about 4:45 p.m.At that time Captain Kozak ap-peared on the south side of the dock at East South Water Street with a picket signof the type hereinabove described.Shortly thereafter, Eric Harris, house unionsteward of Local 19, IBL, went through the warehouse and "up to the ship andmotioned to the ship steward that that was all,itwas time to knock off.He gavea thumb down motion." The longshoremen then left the ship.After the men left the ship, Rodriquez had a conversation with Kozak and wasshown Kozak's credentials. In reply to Rodriquez'query as to what Kozak wasdoing there, Kozak stated that "he was representing Local 47 of Masters, Matesand Pilots Union and that they were striking against the foreign ships coming intoChicago, that he had set up a picket there."Rodriquez explained that North Pierwas operating a general storage and barge terminal as well as a stevedoring terminal,and asked Kozak to picket some place other than outside the front of North Pier.Kozak complied with this request,withdrew the picket,and moved to the IllinoisCentral property on the west end of North Pier's building.On April 26,1958, North Pier ordered men for an 8 a.m. shapeup,but the menrefused to work.North Pier continued to order men for every shaping period untilthemen returned to work about May 5. TheLuksefjell,which had arrived onApril 25, remained at the North Pier facilities until May 5.Other foreign vesselswere also docked at the North Pier facilities during the period from April 25 toMay 5.During the period hereinabove described,North Pier had no dispute withLocal 19 IBL.c.Incidents at Chicago, Illinois-Chicago CalumetChicago Calumet Stevedoring Co., Inc., herein called Chicago Calumet, operatesa stevedoring facility at No. 3 shed in Lake Calumet, Illinois.Chicago Calumet hasa collective-bargaining agreement with Local 19, IBL, covering the furnishing oflongshoremen crews.On April 24,1958, Stevedoring Superintendent Russo ordered four gangs of long-shoremen for an 8 a.m. start the next day. On April 25, the Norwegian ship,Veslef jell,was at the dock in Lake Calumet port. At 7:30 a.m. that day, picketswere stationed in the roads to the entrance into the port.General Foreman Elizeuswent out to the normal shapeup area, but the men refused to work. The men toldSuperintendent Russo that they were not going to cross the picket line.The sameprocedure was repeated at 12:50 p.m.;the men appeared for the shapeup but refusedto go to work.TheVelsefjellremained at the dock and was joined by theMonica Smithand theSSLingestrom,both foreign ships, within the next several days.None of theforeign ships were unloaded until the longshoremen returned to work when thepickets were removed some 8 or 9 days after April 25.During the entire period hereinabove described, there was no dispute betweenChicago Calumet and Local 19, IBL.d. Incidents at Cleveland, Ohio-LedererLederer Terminal Warehouse Company, herein called Lederer, is engaged in thestevedoring and warehouse business,that is, the loading and unloading of ships andthe handling of cargoes to and from the warehouse into and from vehicles whichtravel both by road and by rail. It maintains its facilities in Cleveland,Ohio, forthe storage of goods and for the docking of ships.Lederer has a collective- 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining agreement with Local 1317 IBL, covering the furnishing of longshoremencrews.During the period hereinafter described, Lederer did not have any disputewith Local 1317 IBL.Before picketing commenced at the Lederer premises, Captain Johnson askedMr. Lederer for permission to go on the docks and to picket in front of the ships,explaining that "we weren't interested in anything that was in the warehouse."Mr.Lederer refused to permit the pickets to go on any of Lederer's property.There are eight gates through which entrance may be made to Lederer's premises.These are alphabetically identified on General Counsel's Exhibit No. 36 as Gates Athrough H.The easternmost gate is designated as Gate A and is used almost ex-clusively by ships' personnel going to and from ships located at the docks.Gate Bisused commonly by the public and warehouse company employees going throughthe restaurant and subsequently into the east warehouse.Gate C is commonly usedby employees going to and from their employment.Gates D and G are railroad-entrances used by the railway company for their typical vehicles.The center gatesare designated Gates E and F and are used by truckers of various companies, otherthan Lederer, coming in and going to the loading docks to pick up or deliver goods.Gate H is used by Lederer employees going to the west warehouse and Gate J bytenants of the west building, as well as those employees who had to go through thecenter into the west warehouse.Gate K has been locked for about 2 years.Most of Lederer's employees who drive to work enter through Gate E. Thosewho do not have automobiles usually use Gate B. Crews from ships at docknormally used Gate A if the ships were tied up on the east side berths. If theships were tied up at the north end berth, the crews might walk straight up the road;if the ships were at the west side berths, the crews might use Gate H. The centergates, E and F, are used by about 20 to 30 trucks an hour in the morning and byabout 10 to 12 trucks an hour in the afternoon when the traffic quiets down. Thesetrucks, which belong to practically every trucking company in and out of the State,use these center gates as entrance to or exit from the loading platforms of either theeast warehouse or the west warehouse.The distance from Gates D, E, F, and G tothe north end of the dock is approximately 700 feet. It is not possible for onestanding at these gates to see ships tied up at either the east or west dock apronsbecause of the intervening buildings which are approximately 30 feet high.Thepicketing, hereinafter described, covered all gates, with the possible exception ofthe westernmost gate, K, which was locked.The first foreign ship,Luksefjell,tied up at the Lederer dock at 6 p.m. on April 21,1958.Pickets appeared for the first time at Gate A, the eastern gate, about 7:30 p.m.and were still there at 11 or 11:30 P.M.On April 26, the foreign vessel,PrinsFrederik Hendrik,tied up at the Lederer dock about 10 a.m. Pickets were presentat the east gate (Gate A) and later moved to the center gates (Gates C, D, E,and F). The picket sign was of the type previously described. It stated "Lockedout by foreign ship owners, International Organizations of Masters, Mates andPilots,AFL-CIO." Bent over the top of the sign, so that it appeared upside downon the reverse, was a portion with the words, "On Strike." Johnson was presentwith the pickets on that day.On April 28, the vesselTurnfjellarrived and tied upat the western dock.At that time pickets were present at the center gates, E and F.On April 29, the foreign shipConcordiatied up at the eastern dock.At that timepickets were presentonlyat the center gates, D, E, and F.On April 30, threeforeign ships arrived, theSuderholm,theHeinrick Udo Schulte,and theHermanSchulte.TheSuderholmdeparted sometime during that night, but theHermanSchultewas still tied up on May 1.During that period, pickets appeared at centergates E and F.During the periods set forth above, pickets, varying from two to seven on anygiven day, carried the above-described signs or stuck their signs against the fence.The pickets marched back and forth or remained on the sidewalk area separatingthe Lederer facilities from Erie Side Avenue, a "very busy street."Lederer's long-shoremen, who are covered by a collective-bargaining agreement which Lederer haswith Local 1314 IBL, refused to cross the picket line to board the foreign vesselsfor unloading and loading.When approaching trucks of trucking companies were about to enter or to leaveby the center gates, E and F, the pickets stationed themselves on the sidewalkclosest to the street and in many cases "were in the street."On occasions, the picketswent down into the driveway extending from Gates C through H when trucksapproached, and conversations with truckdrivers took place both within the side-walk line and also further out in the street, depending on the point at which truck-drivers entering or leaving the premises stopped.With respect to trucks leavingthe Lederer premises, pickets simply spoke to the drivers; on at least two or three INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 123occasions after such conversations, the drivers dismounted from the cab and, accom-panied by the pickets, opened up the rear gate of the vehicles and displayed themerchandise which they had picked up from Lederer's warehouse..On April 29, a driver from Federal Express, Inc., pulled up to the truck gateentrance about 9:30 a.m. to make a delivery to Lederer Terminal.About six orseven pickets, without signs, were present in front of the gate.The driver did notknow what was going on and asked them "what the trouble was." The only responsecame from one of the pickets who said that "they were just trying to keep the trucksout."When asked on cross-examination if he did not know that there was a shiptied up, the driver credibly testified, "No, I didn't. I'm not supposed to know ifthere is a ship there or not.All I'm supposed to do is deliver freight there."Thedriver did not cross the picket line because "members of Local 47 of the TeamstersUnion don't cross picket lines" and "if I see five or six men there and whether thereis a sign or not I'm still not going in."On April. 30, the pickets stopped the following five trucks as they attempted toenter the center gates to Lederer's premises; these were trucks owned by ValleyFreight Lines, Lake Erie Freight Lines, Cleveland Buffalo Freight Lines, SaundersCartage Freight Lines, and a cab or tractor owned by Greely Warehouse.Thetrucks stopped when "there was a man who stood in front of the gates with his armscrossed and refused to move from in front of the truck which was trying to gainaccess."Once the truck stopped, persons previously seen carrying picket signswalked over to the cab of the truck and talked to the driver.The following istypical of the conversations which took place: The picket would ask the driver"what kind of a union man he was that he would cross a picket line?" The driverwould reply that he was "here to pick up some cargo from the warehouse." Thepicket would then ask the driver if the cargo came "from a foreign vessel," where-upon the driver would reply that he did not know. In each case the truckdriverdid not pass the gate and enter the premises to pick up or deliver cargo from or tothe warehouse.Also on April 30, a driver from Federal Express, Inc., approached the Ledererpremises to make a delivery to the warehouse, stopped his truck opposite the centergates but across the Erie Side Avenue because he saw "fellows walking the sign infront of the Lederer Terminal, the entrance, and they had it that they were onstrike."One of the pickets walked over and asked the driver, "you ain't goingthrough the line?"The driver replied that he did not know, walked into theoffice, handed his bills to the man in charge, and called his dispatcher.The resultwas that the driver didnot enterthe Ledererpremiseswith his truck.He knew therewas a strike there "because it was supposed to be the pilots against something."About 4:30 p.m. on May 1, a truckdriver from the Shoemauker Company ofCanton, Ohio, was stopped at the center gates to the Lederer premises. In reply toquestions from a picket, the driver stated where he came from and "that he wasthere to pick up some merchandise from the warehouse." The picket asked thedriver several times, "are you going to cross the picket line?"The driver replied,"I've instructions that I am either to pick up the cargo or be fired."The picket thenasked the driver if he had his union card with him, and stated that he wanted tohave the driver's name and number if he crossed the picket line.The driver handedhis union card to the picket who made notations from it and returned it to the driverwho climbed into the cab and began to start his truck.At that point, the picket toldthe driver that "he was to stop on his way out" so that the picket could see what typeof cargo he was taking from the warehouse. The driver then entered the Ledererpremises, transacted his business, and on his way out stopped his truck at thegates in the street proper.The pickets went to the truck, opened the tailgates,climbed into the truck and then climbed down again, and closed the tailgates.Thedriver then left.Other trucks stopped on May 1 included the Valley Freight Lines, the Baltimore-Pittsburgh Freight Company, and another Federal Express truck. In each case, thedriver refused to cross the picket line.When the Federal Express driver was askedby a picket if he was going to cross the picket line, a Lederer representative in-quired about the nature of the cargo the driver was to pick up. The driver repliedthat it was simply merchandise and that he did not know whether or not it camefrom a foreign ship.Upon checking, the Lederer representative told the driver andthe pickets that it was storage merchandise which came in by some method otherthan foreign ships.The driver nevertheless refused to cross the picket line.During the course of the picketing, "a sort of gentlemen's agreement" evolvedbetween the pickets and a Lederer official to the effect that, where the cargo in-volved either came from or was destined for foreign ships, the trucks "would notnecessarily have to cross the picket line," and that the Lederer official would inform 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe driver and the pickets of the nature of the cargo.However, drivers who wereapproached by the pickets refused to cross the picket line regardless of what theLederer official told them about the nature of the cargo,and in some cases thepickets themselves would not accept the official'sword that the cargo involved wasstoragematerial.e. Incidents at Cleveland,Ohio-Cleveland StevedoreCleveland Stevedore Company, herein called Cleveland Stevedore,isengaged inthe warehousing and stevedoring business and, in connection therewith,operates ariverfront terminal and warehouse facilities at Cleveland,Ohio.The riverfrontterminal is bounded on one side by the Cuyahoga River,with intervening docks atwhich foreign ships tie up next to the warehouse,and by Main Avenue, a municipalstreet roughtly perpendicular to the river.The building runs north and south alongthe Cuyahoga River,with a truckloading dock facing on Main Avenue where trucksnormally come to pick up and unload material.Main Avenue in front of the ware-house is also utilized by National Terminals Corporation,located across the streetand down the river from Cleveland Stevedore,and by the State highway.Before any picketing began at the Cleveland Stevedore premises,Captain Johnsonasked Louis Ronald Hicks,superintendent of Cleveland Stevedore,for permission topicket on the dock apron in front of the ships.Hicks stated that he could not permitpicketing on company property and that the men would have to stay outside thewarehouse.4On April 28,1958,the foreign vesselPrins Frederik Hendrikarrived about 8 a.m.and tied up at the number 1 position on the Cuyahoga River. Pickets appeared atthe dock gate,used jointly by employees,longshoremen,and personnel of ships, andwalked back and forth across the gate entrance with a sign of the type previouslydescribed and used at Lederer.This ship was still present on April 29.Otherforeign vessels were tied up on April 29, May 1, and May 2. Cleveland Stevedorelongshoremen,who are covered by a collective-bargaining agreement which Cleve-land Stevedore has with Local 1317 IBL, refused to cross the picket line.On April 29, in addition to picketing in front of the dock gate, the pickets beganthe practice of leaving the gate and going over to trucks backed up to the dock andcarrying on conversations with drivers of the trucks.Following one of these con-versations,the truckdriver left without picking up or delivering merchandise to theterminal.While at the truck dock, it was not possible for anyone on the foreign.ship to see the pickets,nor could the pickets see the foreign ships.Thereafter,pickets also appeared on Main Avenue to talk to truckdrivers whostopped.From where the pickets were on Main Avenue,they could neither observethe foreign ships nor could anyone on the foreign ships observe the trucks or thepicket line.The picket who took up a position on Main Avenue would wave apicket sign over his head at the approach of a truck.Once the truck stopped, thepicket would carry on a conversation with the truckdriver.The truck would thenturn around and leave without loading or discharging.All trucks approaching theriverfrontmust of necessity come down Main Avenue.This happened in the caseof about five trucks on May 1 and five trucks on May 2,including trucks owned byAmerican Rubber Company, S. J. Kiebler Brothers,Warner and Smith TruckTransport,Brewer Trucking Company,and Norwalk Truck Lines,Inc.On three ofthese occasions,the driver left his truck and entered the premises to make an in-quiry or a telephone call, and then left without picking up or delivering anymerchandise.C. Thelegality of the conductThe findings hereinabove set forth are based on undisputed evidence and are notseriously contested.The only issue with respect to them is whether such conductconstitutes lawful primary activity or whether it falls within the proscription ofSection 8(b) (4) (A) of the Act.This case involves a mobile or ambulatory situs of a primary.dispute.Theforeign vessels were the situs of the primary dispute with the foreign shipowners con-cerning the use of pilots on the GreatLakes.Theseforeign vessels continued to be4These findings are based on Johnson's testimony,which was not directly denied byHicks.Mr. Hicks testified that he remembered talking to Johnson at the dock on April 24,1958, but did not remember whether Johnson asked for permission to picket on the docksite and whether he replied that he could not give such permission.He admitted, how-ever,that"it is possible" that it could have happened that way. It was not denied thatduring a 1957 dispute with Cleveland Stevedore, after Johnson had a conversation withHicks, the men picketed on the apron dock and not in front of the terminal. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 125the situs of the primary dispute when, in the course of normal business, they fromtime to time came to rest temporarily at the docks or premises of secondary em-ployers, who were not involved in the primary dispute. In these circumstances,picketing will be primary and lawful if it meets all of the following conditions estab-lished by the Board in the case ofMoore Dry Dock Company,92 NLRB 547, 549.(a)The picketing is strictly limited to times when the situs of dispute islocated on the secondary employer's premises;(b)At the time of the picketing the primary employer is engaged in its nor-mal business at the situs;(c)The picketing is limited to places reasonably close to the location of thesitus; and(d)The picketing discloses clearly that the dispute is with the primaryemployer.In speaking of these standards in a subsequent case(Retail Fruit & VegetableClerks'Union, Local 1017, et al. (Retail Fruit Dealers' Association of San Fran-cisco, Inc.),116 NLRB 856 at 859), the Board stated:In developing and applying these standards, the controlling consideration hasbeen to require that the picketing be so conducted asto minimize its impact onneutral employees insofar as this can be done without substantial impairmentof the effectiveness of the picketing in reaching the primary employees.[TheBoard's emphasis.]The General Counsel contends in his brief that all of theMoore Dry Dockre-quirements have not been met because the "picketing was not limited to placesreasonably close to the location of the situs [of the primary dispute], and the picket-ing did not clearly disclose that the dispute was with the primary employer."I now turn to a consideration of whether the record supports the General Counsel'scontention.1.At Chicago and MilwaukeeThe record shows that the picketing in Milwaukee was conducted in front of theforeign vessel on the dock of P & V Atlas. At Chicago, the pickets were not per-mitted on the premises of North Pier and Chicago Calumet 5 and therefore thepicketing took place as close to the foreign ships as it was possible to get withouttrespassing on private property.Captain Kozak, a witness for the General Counsel,was in charge of placing the pickets in the Chicago area.He testified that in everyinstance he consulted the terminal officials, that these officials informed him of theline of demarcation between their private property and the city property, and that inevery instance the pickets got as close to the foreign vessel, without trespassing onprivate property, as it was legally permissible for them to be.Dock SuperintendentRodriquez of North Pier and Stevedoring Superintendent Russo of Chicago Calumet,both witnesses for the General Counsel, admitted that at all times the pickets wereas close to the dock and the foreign vessels as they were allowed to get. Thus, therecord clearly demonstrates, and I find, contrary to the General Counsel's contention,that at Chicago, Illinois, and at Milwaukee, Wisconsin, the picketing was at all timeslimited to places reasonably close to the foreign ships, the situs of the primarydispute.The picket signs carried by the pickets clearly disclosed that the dispute was withthe foreign ships. In other words, the foreign ships, not the terminal or warehouseor stevedoring companies, were declared "hot."The Bishop night letter, which wassent to International officers of various unions, including those of the InternationalBrotherhood of Longshoremen, and which was shown by Kozak to the representa-tives of the IBL and of the other two unions with whom he met in Chicago, clearlystated that the strike which was imminent would be against foreign shipping com-panies because of their refusal to use pilots.Also, when Deegan spokes to PresidentBrzek and members of Local 815 IBL in the union hall, he passed out copies of theJohnson April 21 news bulletin, which gave a detailed account of the nature of thedispute with the foreign shipowners.Deegan also orally explained the issues in-volved in the dispute with the foreign shipowners.His talk and conduct at theunion meeting obviously constituted an appeal to the longshoremen not to cross thepicket line at the situs of the primary dispute in order to work on the foreign5Dock Superintendent Rodriquez of North Pier admitted that he first saw Kozak "onthe south side of our dock" and that Kozak complied with Rodriquez' request to picket offtheir premises.Captain Johnson testified, without contradiction, that Hogan, who wasin charge of the dock at Chicago Calumet, had "refused to consider letting us on theproperty." 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDvessels, so long as the picket line continued.Thereafter, the picket lines atMilwaukee and Chicago were respected by IBL longshoremen, employed by sec-ondary employers to board the foreign vessels for the purpose of unloading andloading.In my opinion, the foregoing conduct is governed by the Board's decisions inThePure Oil Company,84 NLRB315;Moore Dry Dock Company, supra;andInter-borough News Company,90 NLRB 2135.In thePure Oilcase,supra,at page 319, there was a primary strike against StandardOil and pickets were posted at the Standard Oil premises, including the refinery andthe entrance to the dock.The respondent union in that case then sent letters to theNational Maritime Union, stating in effect that the Standard Oil dock was "hot" andrequesting that Pure Oil cargo not be handled on the Standard dock. The Boardheld that the "union's letters were appeals to refuse to perform services onlyat theStandard Oil Dock"and that these appeals, like the picketing, "amounted to nothingmore than a request to respect a primary picket line at theEmployer's premises."InMoore Dry Dock,the respondent union had a primary dispute with theowners of the vesselPhopho,which was docked at the Moore premises and uponwhichMoore's employees were doing repair work, and was picketing Moore'spremises.The respondent union sent letters to other unions, including the unionsrepresentingMoore's employees, declaring thePhophoto be "hot" because of thedispute with its operator, and requesting their cooperation.Representatives of re-spondent union also made a similar appeal for cooperation to other locals at thepremises of Moore and appeared at a meeting of the Trades Council, where theyexplained the dispute with the operator of thePhophoand requested the Council'scooperation.The Council went on record as supporting the respondent union in itsdispute with thePhopho,and other locals pulled their members, employed by Moore,off thePhopho.All work by Moore employees ceased on thePhophoand requestsfor other men to work an thePhophowere not complied with by other locals (92NLRB at pp. 561-562). The Board, pointing out that the union was careful toindicate that its dispute was solely with the primary employer, the owner of thePhopho,agreed with the Trial Examiner that the "hot" letters and "appeals" forcooperation to Moore employees and the other unions incited action only at thesitusof the dispute and "therefore under the holding in thePure Oilcase they must beconsidered as primary action" (92 NLRB at pp. 551-552).In theInterborough Newscase,supra,the respondent union induced its memberemployees of secondary employers to refuse to deliver newspapers to subway news-stands operated by Interborough News Company, with with the respondent wasengaged in a labor dispute.Here also, the Board "agree[d] with the Trial Examiner'sconclusion that because the respondent's conduct in such inducement invited actiononlyat the premises of the primary employer, whose employees were on strike, itwas not violative of Section 8(b)(4)(A)," again citing thePure Oil Co.case.So too in the instant case, it was at all times made clear that the dispute was withthe foreign shipowners; it was the foreign ships which were declared to be "hot";and the inducement of other union members and of secondary employees invitedtheir action of refusing to perform servicesonly on the foreign vessels, the situs ofthe primary disputesIn line with the Board's decisions, hereinabove set forth,Ifind that the conduct, which occurred at Milwaukee, Wisconsin, and Chicago,Illinois,was primary, lawful activity not proscribed by Section 8(b)(4)(A) of theAct, and that the impact on the secondary employers was merely incidental to theprimary picketing.?2.At Cleveland, OhioThe conduct engaged in by the pickets at the premises of Lederer and ClevelandStevedore was of the type proscribed by Section 8(b)(4)(A) of the Act in thefollowing respects:(a)The pickets actively induced and encouraged employees of secondary em-ployers to refuse to handle cargo, which came from or was destined for foreignships, at thesites of the secondary employer;truckdrivers of customers and sup-6 It is in this respect thatThe Humko Co., Inc.,case, 121 NLRB 1414, is distinguishable.For in theHumkocase, the inducement of secondary employees at a union meeting in-vited their action of refusing to handle the goods of Humko (the primary employer) atthe premises of thesecondaryemployer.7 Thus the neutral employers, P & V Atlas, North Pier, and Chicago Calumet, had nomore adverse effects than they would have suffered had they been working on the foreignvessels at (locks owned by the owners of the foreign vessels and had the picketing been atthose docks.Seafarers International Union of North America, et at. v. N.L.R.B. (SaltDome Production Co.),265 F. 2d 585 (C.A., D.C.). INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 127pliers of Lederer and Cleveland Stevedore, who were seeking to enter the premisesfor the purpose of picking up cargo from or delivering cargo to the warehouse,were directly and affirmatively induced by pickets to refrain from entering thepremises where the cargo involved came from or was destined for a foreign vessel.Unlike the situation of the longshoremen who had to board and perform their workon the foreign vessel, the situs of the primary dispute, the truckdrivers transact theirbusiness exclusively at the warehouse and terminals of Lederer and ClevelandStevedore, premises of the secondary employers not involved in the primary dispute.To this extent, the pickets were engaging in a product boycott which, contrary toRespondents' contention, is unlawful insofar as it involved employees of secondaryneutral employers .8 In these circumstances, the conduct was no different from thetypical secondary boycott of nonunion goods involved and found unlawful by theBoard and the courts in numerous cases.(b) The picketing was not limited to places reasonably close to the location ofthe situs of the primary dispute: Although picketing outside the premises of Ledererand Cleveland Stevedore was proper because permission to enter the premises andpickets in front of the ships was denied, the picketing was not confined to areas whichwould have adequately publicized the dispute with the foreign shipowners.Thus atLederer, the picketing was extended, and sometimes exclusively confined, to thecenter gates, E and F, used by truckdrivers of secondary employers to enter thepremises to transact business with Lederer, another secondary employer. Since thelongshoremen and ships' personnel enter the premises through the other gates, it isclear that a picket line confined to such gates would have adequately publicized thedispute with the foreign shippers.Moreover, the gates were not so far apart thatthose few employees of Lederer and of foreign shipowners who might enter throughGates E and F could not fail to see the picket line at the other gates. The extensionof the picket line to Gates E and F was adeliberate atempt to impose the necessityof crossing a picket line upon the bulk of the traffic through those gates, includingnecessarily employees of neutral trucking companies doing business with Lederer,another neutral.9Thus the record shows that truckdrivers refused to cross the picketline to enter the Lederer premises through Gates E and F, even in those cases wherethe cargo involved was not foreign cargo and despite the assurance of a Ledererofficial that the cargo involved was storage material.This is so because of the well-known reluctance of union men to cross a picket line of any kind.The same wastrue at Cleveland Stevedore where the pickets left the gates to go to the truck dockand into Main Avenue, there waved down approaching trucks with their picketsigns, and actively induced and encouraged the truckdrivers not to drive to the truckdocks at Cleveland Stevedore's warehouse.(c)The pickets did not at all times disclose clearly that the dispute was with theforeign shipowners, the primary employer.On many occasions, one of the menwould stand in front of the Lederer truck gate, without a picket sign, and refuse tomove from in front of trucks trying to gain access, while persons previously carryingpicket signs would affirmatively induce the drivers not to enter to pick up or deliverforeign cargo from or to the Lederer warehouse.On one such occasion, when aFederal Express driver pulled up to the truck gate to make a delivery to the Ledererterminal, about six or seven pickets, without signs, were present in front of the gate.The driver asked them "what was the matter," and was merely informed that "theywere just trying to keep the trucks out."On another occasion, a Federal Expressdriver stopped his truck and went to the picket line to inquire what it was all about.Before he could make an inquiry, he was asked by a picket, "You ain't going throughthe line?"The Board has held that when neutral employees ask questions aboutthe dispute, pickets may not give an evasive answer but have an obligation to makeclear that the picketing is not directed against them in order to dispel or mitigatethe effect which such picketing could reasonably be expected to have on the em-ployees of neutral employers.10This the pickets failed to do in the instant case.In view of all the foregoing conduct set forth in (a), (b), and (c), above, andupon the basis of the entire record considered as a whole, I find that the pickets atLederer and Cleveland Stevedore did not conduct themselves in such a way as to8 See,e.g.,Washington-Oregon Shingle Weavers' District Council,et al.(Sound ShingleCo.), 101 NLRB 1159, enfd. 211 F. 2d 149 (C.A. 9).8Retail Fruit & Vegetable Clerks' Union, Local 1017, et at. (Retail Fruit DealersAssociationof SanFrancisco, Inc.),116 NLRB 856, 859, 861, enfd. 249 F. 2d 591W.A.9) ;AmarilloGeneralDrivers,etat.(Crowe-GuldeCement Company), 122NLRB 1275.ioSeafarers' International Union, etc. (Superior Derrick Corporation),122 NLRB 52;Amarillo General Drivers,at at.,supra; Richfield Oil Corporation,95 NLRB 1191. 128DECISIONSOF NATIONALLABOR RELATIONS BOARDminimize the impact on neutral employees, although this could have been done with-out substantial impairment of the effectiveness of the picketing in reaching the pri-mary employees or those performing services at the situs of the primary employer,the consideration held by the Board to be controlling in developing and applying theMoore Dry Dockstandards.1'Here the impact on the neutral secondary employerswas not merely incidental to primary picketing, but was intentional and deliberate.It is also clear, and I find, that at least one object, if not the only object, of thepicketing was to force or require the trucking companies to cease doing businesswith Lederer and Cleveland Stevedore and to force or require Lederer and ClevelandStevedore to cease doing business with the foreign shipowners.I find that the pickets engaged in conduct proscribed in Section 8(b)(4)(A) ofthe Act by inducing and encouraging the employees of trucking companies doingbusiness with Lederer and Cleveland Stevedore to engage in concerted refusals in thecourse of their employment to handle commodities or to perform services with anobject of (1) forcing or requiring the trucking companies to cease doing businesswith Lederer and Cleveland Stevedore, and (2) forcing or requiring Lederer andCleveland Stevedore to cease doing business with the foreign shipowners.D. Liability for the conduct proscribed in Section 8(b)(4)(A)Respondents concede that Local 47 and its agent, Captain Johnson, are liable forthe picketing and the conduct of the pickets at the premises of Lederer and ClevelandStevedore in Cleveland, Ohio, conduct hereinabove found to be proscribed in Sec-tion 8(b)(4)(A) of the Act.They deny, however, that MMP, the International,is liable for such conduct or that Johnson at any time material to the complaint actedas an agent of MMP. The General Counsel contends that MMP and Local 47 actedin concert in pursuit of a common objective and "were and are engaged in a jointventure in the dispute with the foreign ship owners," and that Johnson acted as theagent of both Local 47 and MMP in this venture. Consequently, the GeneralCounsel argues, each organization was an agent of the other and, together withJohnson, responsible for the conduct of all. In support of his position, the GeneralCounsel relies on the provisions of the constitution of MMP and Local 47, and theactual participation by each in the relevant conduct.The relevant provisions of the constitution of MMP and Local 47 are set forthin appendixes B and C, attached to this report.MMP's constitution (article II,section 2) provides that members of the MMP "shall be divided into Local Sub-ordinate Associations" and for the segregation of subordinate locals into districtsunder the supervision of one or two International vice presidents.Article III, sec-tion 1, provides: "(a) Every Subordinate Local shall hereafter be known by thefollowing: INTERNATIONAL ORGANIZATION OF MASTERS, MATES ANDPILOTS, LOCAL NO. __," and for the setting up of the subordinate locals. Sec-tion 4 of article III requires that the Local "shall arrange for and have all theirofficers who are entrusted with the finances of such Local bonded." 12Article IV,section 1, sets forth the mechanical requirements for admission to membership in alocal.Section 6 of that article provides that "Each member, immediately after hisinitiation shall be handed a copy of the International Constitution and By-Laws andhe shall sign receipt for same."Article IV also carefully prescribes the membershipwhich locals may admit or accept, including regular and probationary members andpermit holders.Article VIII, section 1, provides that "the authority and power ofthis organization is vested in the members thereof acting by and through their dulyelected or appointed officers and delegates meeting in Convention assembled," andfurther states that the convention is "the source of all true and legitimate authorityover the organization and possesses as such supreme and absolute power over sameand all channels leading thereto." Section 3 of that article provides that the Inter-national executive committee is clothed with all of the powers of MMP during suchtimes when the convention is not in session.ArticleX prescribes the minimuminitiation fees and dues to be charged by the locals and grants the Internationalpresident the power to waive initiation fees.Article XI, section 6, provides thatthe International executive committee "shall have power between Conventions .to recommend the calling of a strike in a dispute over which the InternationalOrganization of Masters, Mates and Pilots, Inc., has jurisdiction."ArticleXIII,section 8, gives the International president the full power to investigate the booksand affairs "of any Local as he may desire" and to appoint trustees.Article XVIII,-Retail Fruit d Vegetable Clerks' Union, Local 1017, et al. (Retail Fruit DealersAssociation of San Francisco, Inc.), supra.12 1 note that Johnson is also acting as secretary-treasurer of Local 47. INT'L ORGANIZATION OF MASTERS,MATES & PILOTS, ETC. 129section 4, provides that any local violating orders of the International president orthe International executive committee may be suspended or dissolved and its fundsand property taken over by MMP.While locals have authority to negotiate con-tracts,articleXIX provides that such agreements must be made in the name of theMMP and no agreement may be signed by a local officer without receiving theconsent of the International president or International vice president of the district.Article XXIII provides that no local may adopt or amend its own bylaws withoutthe written approval of the International president,attested to by the Internationalsecretary-treasurer.Section 2 of that article provides that "any article in theBy-Laws of any Local conflicting with this constitution is hereby repealed and noLocal shall alter or amend any part of this constitution."Moreover,any bylaws,.rules, and regulations adopted by locals are subject to the approval of the Inter-national president and secretary-treasurer provided"always, however,that no ByLaws,rules and regulations shall be approved which are in contravention to anyprovision in this constitution."The constitution and bylaws of Local 47 point up the interrelation and dove-tailing of constitutional provisions.Thus, article XVI provides that the initiation feein the local"shall not be less than that provided for in the International Constitutionof Masters,Mates and Pilots." Section 3 of that article provides that "all membersin arrears shall be governed by the International Constitution,International Organi-zation of Masters, Mates and Pilots."Article IV, section 1, provides that member-ship transfers to other locals shall be issued in accordance with the provisions in theInternational's (MM P's) constitution.Article VII provides for nomination and elec-tion of delegates to the MMP convention.According to article XIV, section 7,appeals from convictions in a trial by Local 47 are made to the executive board orconvention of MMP.ArticleXIX, sections 1 and 2, provide for the calling of astrike and that "such strike shall receive the indorsement of the International Execu-tiveCommittee of the International Organization of Masters,Mates and Pilots."The constitution and bylaws of Local 47 were approved by Capt. T. C.Atkins,International president,and executive board.Changes in the International constitution are included separately in the constitu-tion and bylaws of Local 47.One such change is the amendment of article X,section 1(b), to show the increase in initiation fees for offshore locals,effectiveJanuary 1, 1957.Another change,which shows the authority granted by the Inter-national to local officers and which recognizes the authority inherent in the holdingof a local office with relation to the International(MMP), is the amendment toarticle XXIV,section 2.This amendment authorizes "the officials of each Local.to use every precaution to avoid situations that may cause suits to the Locals or theInternational Organization."It is apparent,and I find, that the provisions of the constitution and bylaws ofMMP and Local 47, hereinabove summarized and set forth in more detail in ap-pendixes B and C,not only disclose that the International exercises substantial con-trol over the organization and internal operations and functions of Local 47,but alsodemonstrate the interdependent and intermeshed character of the two organizations.A realistic appraisal of the motives of the Respondents in relation to the overallobjective is a relevant consideration in determining the responsibility for the conductinvolved.13Such an appraisal discloses the community of interest,common toMMP and Local 47, in the activities and pressures brought to bear on the foreignshipowners through the instrumentality of Johnson,president of Local 47 and vicepresident of MMP in charge of the Great Lakes district, which included Locals47 and 92. It is clear that the object of all Respondents was to force certain eco-nomic concessions from the foreign shipowners.Local 47's interest was in behalfof its members,itself, and of its sister local, Local 92.MMP's interest was one ofprotecting the interests of its membership 14 and of the membership of Locals 47 and92 as to availability,tenure,and conditions of employment in the marine field.15This was early demonstrated by the telegram in the fall of 1947, which was sent byJohnson as International vice president and which demanded that the Federation"stop discriminating against American pilots and place them immediately."MMP13LosAngeles Buildingand Construction Trades Council,AFL, atat.(Standard OilCompany of California),105 NLRB 868, 874.14The record shows that one becomes a member of MMP by becoming a member of alocal.isThus, the preamble to the constitution of M5IP states:"We the officers of the mer-chant marine:-for the better regulations of matters pertaining to our crafts,the elevationof our standing as such and our character as men do ordain and establish this constitu-tion of the International Organization of Masters,Mates and Pilots, Inc." 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDfurther identified itself with the primary dispute when on April 16, 1958, the Federa-tion received a telegram from Johnson as International vice president, pointing outthat "any foreign vessel proceeding above Kingston without a pilot will be jeopardiz-ing the safety of navigation on the Great Lakes" and threatening that "we will takeany action necessary to prevent this disastrous practice." [Emphasis supplied.]The record shows that the above threat was implemented by joint action of MMPand Local 47 in a concerted effort to attain their common objective.As the GeneralCounsel states in his brief, MMP's active participation in and support of the strikeor dispute and its concomitant picketing is best illustrated by the April 16 and 17telegrams, over the name of Bishop, secretary-treasurer of MMP, to officials of othermaritime labor organizations, soliciting support.These wires were sentpriorto theinception of picketing at any American ports and clearly identified MMP with thedispute and the activities to be carried on in connection therewith.Thus, they state,among other things, that "we request" your support because of refusal "to recognizeouragreements."[Emphasis supplied.]These wires were sent by Bishop's secre-tary from his office in Washington, D.C., at the request of Johnson, who was knownto the secretary to be a vice president of MMP. Johnson admitted that it was thecommon practice for such wires to issue in the name of Bishop when an Internationalvice president requests Bishop's secretary to send a wire, even though no request ismade that Bishop's name appear thereon. Johnson further admitted that any wireemanating from Bishop's office comes from Bishop. Moreover, Bishop at no timerepudiated the use of his name on these wires, although he later became aware of it.Under all the circumstances disclosed by the record, I find that the secretary hadprior authority of Bishop to act in his behalf in sending these wires, and that Johnsonwas aware of it and knew that the wires would be issued in Bishop's name. Johnsongave copies of these wires to Deegan and Kozak for the purpose of proving toofficials of other unions, whose support was being sought, that the proposed picketaction was authorized by, and had the support of, MMP. Thus, as previously found,when Kozak met with officials of IBL and other unions in Chicago and was asked"by whose authority" the pilot picket action was being undertaken, Kozak showedthem the copies of the Bishop night letters which satisfied them that it was by theauthority of MMP.Moreover, Johnson admitted in a newsletter directed to the members of Local 47and dated July 1, 1958, that "the strike was sanctioned by the International andnothing was done that they weren't fully aware of.As in any strike, sometimesdrastic action has to be taken immediately."At the hearing, Johnson admitted thaton two occasion he talked to Captain Bishop, secretary-treasurer of MMP, aboutthe strike to "exchange ideas with one another and we are helpful to one another,"that one occasion was when Johnson was in Montreal and the other occasion was"the time about 3 days after the strike was on."He explained that the usual prac-tice was to keep the secretary-treasurer of MMP fully informed about what had beendone, that he in turn informs the executive board of MMP, and that when theexecutive board takes no action opposing the strike, it meant that it is sanctionedby MMP. Johnson admitted that he followed the usual practice in this case; thathe explained to Bishop about the strike and what had been done; and that the execu-tive board of MMP took no adverse action; thereby sanctioning the strike. Further-more,.Johnson admitted to Deegan and Kozak that the strike and picket action hadbeen sanctioned by the International. 16MMP's participation in the picketing activities is also demonstrated by the picketsigns used by the pickets at Cleveland, Chicago, and Milwaukee.These signs at alltimes boreonlythe name of the International, MMP, and Johnson was fully awareof this fact.Although, pursuant to Johnson's instructions, the word "strike" wasbent over and the words "Lockout by Foreign Ships" were inserted, Johnson ad-mittedly gave no instructions to insert the name of Local 47 anywhere on the picketsigns.On the contrary, when Kozak asked Johnson in one of the telephone con-versations why the picket signs did not contain the name of Local 47, Johnsonstated that the signs were just the way he wanted them to read and that he did notwant Local 47's name on the picket signs.17Nor did MMP ever repudiate the useof its name on these signs.10 Based on the credible testimony of Deegan and Kozak. I do not credit Johnson'sdenials, particularly since such action is consistent with Johnson's admissions and therequirement in Local 47's constitution that "such strike shall receive the endorsement ofthe International Executive Committee."17 Based on the credible testimony of Kozak. I do not credit Johnson's denial in thisrespect. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 131The record also shows that MMP assisted Local 47 financially during the strike.Johnson admitted that when Kozak telephoned to him and asked about the moneyto pay the pickets in Chicago, he told Kozak that "we were getting awfully low andwould have to get after the International to help us out."During April or May 1958,MMP sent $2,000 to Local 47. This money was never accounted for, but was usedin part either to pay the pickets or as replacement for money withdrawn by Local 47.from its treasury to pay the pickets. Johnson further admitted that MMP is beingbilled for the total cost of the strike, about $8,000.Captain Johnson was the directing force in the entire enterprise on the American:side.He was president of Local 47 and vice president of MMP in charge of theGreat Lakes district, which included Locals 47 and 92.His activities in connectionwith the dispute and the picket action have already been described. In addition, hewas physically present both during and prior to the inducement and encouragementof employees of neutral employers at Cleveland, Ohio.Throughout his activities,Johnson did nothing to insulate MMP from the dispute but, on the contrary,affirmatively drew it into the dispute.On the one hand, he invoked the name,weight, and prestige of MMP to further the effectiveness of the action directedagainst the foreign shipowners; on the other hand, he did little or nothing to pointup that Local 47 was a major participant in the dispute.Upon consideration of all the foregoing and the entire record as a whole, I amconvinced and find that MMP and Local 47 were engaged throughout their activity,including the unlawful conduct, in a joint venture relationship to bring economicpressure to bear against the foreign shipowners to compel them to recognize theiragreements and to make certain concessions concerning the use of pilots on theGreat Lakes. In pursuit of the common venture, each is an agent of the other andequally responsible for the conduct committed by the group in pursuing the commonobjective.18I therefore find that the International, MMP, is responsible for the conduct atCleveland, Ohio, hereinabove found to have been proscribed in Section 8(b) (4) (A),of the Act, and that Local 47 is responsible for such conduct not only as a principalbut also as an agent of MMP. I further find that Johnson acted in this joint venturenot only as an agent of Local 47 but also as an agent of MMP, within the meaning.ofSections 2(13) and 8(b) of the Act, and therefore is equally responsible forsuch conduct.E. Status of MMP and Local 47 as labor organizationsAs the unfair labor practices proscribed in Section 8(b)(4)(A) of the Act maybe committed only by a "labor organization or its agents," it becomes necessary todetermine whether MMP and Local 47 are labor organizations within the meaningof the Act or acted as agents of such labor organizations. It is the Respondents'position that MMP and Local 47 are not labor organizations because the pilots in-volved in the dispute, according to Respondents, are not employees within themeaning of the Act. The General Counsel contends that MMP is a labor organiza-tion, regardless of the status of pilots, and that, in any event, the pilots are em-ployees within the meaning of the Act. For reasons hereinafter indicated, I find itunnecessary to determine the employee status of pilots.1.As to MMPSection 2(5) of the Act provides:The term "labor organization" means any organization of any kind . . . inwhich employees participate and which exists for the purpose, in whole or inpart, of dealing with employers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work.MMP concededly is an organization which exists for the purpose, in part, of deal-ing with employers concerning the subject matters enumerated in Section 2(5) of theAct. Is it also an organization in which employees participate?MMP's constitution (article II, section 1(a) and (b), and article XXV) permitsthe acceptance into membership of nonofficer personnel.Respondents concede thatthemembers of MMP's Local No. 3 (Associated Maritime Workers), for whichprovision is made in MMP's constitution, are "employees" within the meaning of the18NationalMaritime Union, AFL-CIO, et at.(Standard Oil Company,an IndianaCorporation),121 NLRB 208;Hitchman Coal and CokeCompany v. B. Mitchell,individu-ally, et at.,245 U.S. 229, 249. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDAct.Membership in MMP is acquired by becoming a member of a local. In addi-tion,MMP has previously conceded that it is a labor organization within the meaningof the Act.19Moreover, the services of the Board have been invoked for the purpose of repre-senting nonsupervisory employees.For example, in 1953, MMP "ApprenticeLocal #3" filed a representation petition inMaritime Transit Company(Case No.13-RC-3733, unpublished) for a unit of "deckhands, oilers, cooks, maids, watchmen,excluding master-pilots, pilots,mates, chief engineers and assistant engineers, pro-fessional employees, supervisors and guards as defined in the Act."The Localwon the ensuing election and was certified. In 1952 a petition was filed by "NationalOrganization Masters, Mates & Pilots of America, Apprentice Local #3, NationalOrganizationMasters,Mates & Pilots of America, AFL" for a unit of "dockhandsoilers, cooks, cabin boys, mates, excluding masters, pilots and engineers."SinclairRefining Company(Case No. 14-RC-1912, unpublished).This election was alsowon by Local #3, which was then certified as bargaining representatives for theseemployees.And in 1954 MMP filed a petition in the capacity of a "labor organiza-tion" seeking to represent nonsupervisory employees in a unit of "all boat operatorsbut excluding retail clerks, meat cutters, office clerical, guards, professional andsupervisory employees."This petition resulted in a consent-election agreement.Economy Boat Stores(Case No. 14-RC-2549, unpublished) 20From the foregoing, I conclude and find that MMP is an organization in whichindividuals who are employees within the meaning of the Act participate.Basedon the same evidence, hereinabove set forth, the Board found in August 1958, thatMMP is a labor organization within the meaning of the Act.Standard Oil Com-pany,121 NLRB 208. Respondents argue that theStandard Oil Companydecisionisdistinguishable because the dispute in that case involved individuals who ad-mittedly were "employees," whereas the dispute in the instant case involves pilotswho, Respondents contend, are not "employees."Respondents thus contend thatMMP may be a labor organization in one case but not in another.However, theBoard's decision does not rest on the narrow ground urged by Respondents.More-over, the status of the individuals involved in an organization'sdisputeisnot oneof the requirements set forth in the statutory definition of a labor organization.Therequirement is merely that it be an organization in which "employees"participate.I find that MMP has met the requirements set forth in the statutory definition andthat, in line with theStandard Oil Companydecision,supra,MMP is a labororganization within the meaning of Section 2(5) of the Act 212.As to Local 47Although I have found that Local 47 is liable for the proscribed conduct atCleveland, Ohio, as an agent of a labor organization (MMP), I find it unnecessary todetermine whether Local 47 is also a labor organization because the Board lacksjurisdiction to make any unfair labor practice findings against Local 47 as a Re-spondent or to direct an order against Local 47 as a Respondent, for the followingreasons:The only conduct which I have found to be proscribed by Section 8(b) (4) (A) ofthe Act is that which occurred at the premises of Lederer and Cleveland Stevedore inCleveland, Ohio.The allegations of the amended consolidated complaint relatingto this conduct are based on the charge filed in Case No. 13-CC-180, which wasCase No. 8-CC-76 before its consolidation. This was a joint charge filed on May 2,1958, with the Regional Director for the Eighth Region in Cleveland, Ohio, byCleveland Stevedore, Lederer, National Terminal, and the Federation.Only MMPand Johnson, but not Local 47, are named as Respondents in this charge.Conse-19JW.Banta Towing Company,Inc., at at.,116 NLRB 1787. In holding that thedistrict court did not err in determining that there was reasonable cause to believe thatMMP was a labor organization in the 10(1) injunction proceeding collateral hereto, theCourtof Appeals for- the Seventh Circuit deemed it significant that MMP "conceded inother cases and pleadings that they are a labor organization."Madden v.InternationalOrganization of Masters, Mates and Pilots of America,Inc.,AFL-CIO,259 F. 2d 312,cert.denied 358 U.S. 909.20I do not credit the testimony of E. A.Adams,who admitted signing the petition andthe consent-election agreement,that he was acting on behalf of Apprentice Local No. 3and that the Local's name was omitted from these documents through an oversight.21 InThe Wilson Transit Company,etat.,80 NLRB1476,1477, 1480, the Board alsofound MMP to be a"labor organization" but dismissed the petition on the ground thatthe individuals sought to be represented were supervisors within the meaning of the Act. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 133quently, the Board has no jurisdiction to add Local 47 in the complaint as aRespondent with respect to this conduct, or to make unfair labor practice findingsor issue an order against it as such Respondent.22And the mere consolidation, "forthe purpose of complaint and hearing" in order "to avoid unnecessary costs anddelay," of the Cleveland charge with the other charges filed with the RegionalDirector for the Thirteenth Region in Chicago, Illinois, in Cases Nos. 13-CC-168,13-CC-169, and 13-CC-170, cannot confer upon the Board a jurisdiction which itdid not otherwise have in this respect.There remains for consideration the question of whether the allegations in ques-tionmay be maintained solely on the basis of the Chicago charges on the well-settled principle that a complaint may enlarge upon a charge to include "allegationsof unfair labor practices uncovered during the investigation" of the duly filedcharges, which occurred within 6 months of the filing of such charges,23 or allega-tions whose "discovery was a natural result of the investigation." 24Three separatecharges were filed with the Chicago Regional Office on April 25 and 28, 1958, byChicago Calumet, P & V Atlas, and North Pier, respectively.The charges statethat employees of these named companies were unlawfully induced to refuse to workat specific named locations in Chicago, Illinois, and Milwaukee, Wisconsin, all withinthe territorial jurisdiction of the Chicago Regional Office.MMP and Local 47 arenamed as Respondents in each charge. The procedure for the processing of chargesis set forth in the Board's Statements of Procedure-Part 101, published in theFederalRegister.Section 101.2 provides for the filing of the charge with theRegional Director for the region in which the alleged violations have occurred orare occurring.Section 101.4 contains the following provisions: The RegionalDirector requests the persons filing the charge to submit evidence in its support, andthe person against whom the charge is filed to submit a written statement of hisposition in respect to the allegations in the charge.The case is then assigned to amember of the field staff for investigation, who interviews representatives of allparties and those persons who have knowledge of the charges.In view of all the foregoing, it is not reasonable to assume that the conduct whichoccurred in Cleveland, Ohio, involving different companies at locations within theterritorial jurisdiction of another Regional Office (Eighth Region), would have been"uncovered" by the staff of the Chicago Regional Office (Thirteenth Region) "duringthe investigation" of the Chicago charges, or that its "discovery" would have been"a natural result of the -investigation" of the Chicago charges.That such conductin fact was not uncovered in the course of the investigation of the Chicago charges,isshown by .the fact that the original consolidated complaint, which issued onMay 23, 1958, before the General Counsel at Washington, D.C., issued an ordertransferring the Cleveland charge to the Chicago Regional Office,25 was based solelyon the Chicago charges, and did not include the allegations concerning the conductat the premises of Lederer and Cleveland Stevedore in Cleveland, Ohio.The con-clusion is inescapable that the latter allegations are based solely on the Clevelandcharge.F. Concluding findingsIhave found, as previously detailed, that the conduct which occurred at thepremises of Lederer and Cleveland Stevedore in Cleveland, Ohio, is proscribed bySection 8(b)(4)(A) of the Act. I have also found that MMP is a labor organiza-tion within the meaning of the Act and is liable for such conduct. I have furtherfound that Local 47 and Johnson acted as agents for MMP, within the meaning ofSections 2(13) and 8(b) of the Act, and are therefore equally liable for such con-duct as agents of a labor organization, but that the Board lacks jurisdiction to holdLocal 47 liable as a Respondent.Accordingly, I find that MMP and its agent,Johnson, violated Section 8(b) (4) (A) of the Act by inducing and encouraging22 Seampru/e, Incorporated,82 NLRB 892, 894, 900-901 ;N.L.R.B. v. Hopwood Re-tinningCo., 98 F. 2d 97, 101-102 (C.A. 2).23Cathey Lumber Company,86 NLRB 157, 159-162;Morristown Knitting Mills,80NLRB 731, 732.24N.L.R.B. v. Kohler Company,220 F. 2d 3, 7 (C.A. 7) ;Charles Ostrowski,et at.,d/b/aPhiladelphiaWoodworkCompany,121 NLRB 1642.25On June 23, 1958, a month after the issuance of the original consolidated complaint,General Counsel Fenton issued an order transferring Case No. 8-CC-76 from the EighthRegion to the Thirteenth Region and continuing said case in the Thirteenth Region asCase No. 13-CC-180, "in order to effectuate the purposes of the National Labor RelationsAct, and to avoid unnecessary costs or delay."535828-60-vol. 125-10 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of employers 26 doing business with Lederer and Cleveland Stevedore toengage in concerted refusals in the course of their employment to handle com-modities or to perform services for their respective employers,with an object of(1) forcing or requiring such employers to cease doing business with Lederer andCleveland Stevedore,and (2)forcing or requiring Lederer and Cleveland Stevedoreto cease doing business with foreign shipowners.27IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring in con-nection with the operations of the Employers set forth in section I, above, have aclose, intimate,and substantial relation to trade, traffic,and commerce among theseveral States, and tend to lead to labor disputes burdening commerce and the freeflow of commerce.V. THE REMEDYHaving found that the Respondents,MMP and Johnson, have engaged in activitiesviolative of Section 8(b)(4)(A)of the Act,Iwill recommend that they cease anddesist therefrom and take certain affirmative action designed to effectuate the policiesof the Act. Local 47 will of course be enjoined by such an order to the extent thatitmay act as an agent of MMP.Iwill also recommend that Respondents post copies of the notice, attached heretoas Appendix A, at its business office at Cleveland,Ohio, and that signed copies ofsuch notice be furnished by the Regional Director for posting,the Employers willing,at the premises of Lederer and Cleveland Stevedore and at the Ohio premises ofthe other employers affected by Respondents'unfair labor practices(see footnote 27,supra).Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.InternationalOrganizationofMasters,Mates and Pilots of America, Inc.,AFL-CIO,is a labor organizationwithin themeaning of Section 2(5) of the Act.2.Rolla R. Johnson and Great Lakes District,Local No. 47,International Organi-zation of Masters,Mates and Pilots of America, Inc., AFL-CIO, are agents of theabove-named labor organization,within the meaning of Sections 2(13) and 8(b) ofthe Act.3.The above-named labor organization and Rolla R. Johnson have engaged inunfair labor practices within the meaning of Section 8(b)(4)(A) of the Act by in-ducing and encouraging employees of employers doing business with LedererTerminal Warehouse Company and Cleveland Stevedore Company to engage in con-certed refusals in the course of their employment to handle commodities or to per-form services for their respective employers, with an object of(1) forcing or re-quiring such employers to cease doing businesswith Ledererand Cleveland Stevedore,and (2)forcing or requiring Lederer and Cleveland Stevedore to cease doing businesswith foreign shipowners.4.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.5.Unfair laborpractices have not been committed by any Respondents at Chicago,Illinois, andMilwaukee,Wisconsin,and by Local 47 at Cleveland, Ohio.[Recommendations omitted from publication.]2Q These include Valley Freight Lines,Lake Erie Freight Lines,Cleveland BuffaloFreight Lines,Saunders Cartage Freight Lines,Greeley Warehouse,Federal Express, Inc.,Shoemauker Company, Baltimore-Pittsburgh Freight Company, American Rubber Company,S.J.Kiebler Brothers,Warnerand Smith Truck Transport,Brewer Trucking Company,and Norwalk Truck Lines, Inc.271 find without merit Respondents'contention that the Act does not apply to theconduct in question because the primary dispute involves"the economy of foreign vessels"while navigating the Great Lakes.Regardless of whether the Board has or has notjurisdiction over the foreign shipowners,as such,the Board clearly does have jurisdictionover unfair labor practices occurring in this country affecting commerce.Washington-Oregon Shingle Weavers' District Council, et al. (Sound ShingleCo.), 101 NLRB 1159;Moore Dry Dockcase,supra. INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 135APPENDIX ANOTICE TO ALL MEMBERS OF INTERNATIONAL ORGANIZATION OF MASTERS, MATESAND PILOTS OF AMERICA, INC., AFL-CIO, AND OF GREAT LAKES DISTRICT,LOCAL No. 47Pursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify you that:WE WILL NOT induce or encourage employees of employers (other thanforeign shipowners) doing business with Lederer Terminal Warehouse Companyand Cleveland Stevedore Company to engage in a strike or concerted refusalin the course of their employment to use, manufacture, process, transport, orotherwise handle or work on goods, articles, materials, or commodities, or toperform any services for their respective employers, where an object thereofis (1) to force or require such employers to cease doing business with LedererTerminalWarehouse Company and Cleveland Stevedore Company, or (2) toforce or require Lederer Terminal Warehouse Company and Cleveland Steve-dore Company to cease doing business with foreign shipowners.INTERNATIONAL ORGANIZATION OF MASTERS, MATESAND PILOTS OF AMERICA, INC., AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)Title)Dated-------------------By-------------------------------------------ROLLA R. JOHNSON,Vice PresidentThis notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.APPENDIX BRELEVANT PROVISIONS CONTAINED IN CONSTITUTION OF INTERNATIONAL, MMPArticle 11Section 1:(a)This Organization shall be composed of personnel acting in anofficer capacity aboard sail or power-propelled vessels on ocean, coastwise, GreatLakes and inland waters, who have been regularly admitted to membership and arein good standing.(b) Local subordinate associations may limit the membership thereof to type ofjurisdiction such as ocean, coastwise, Great Lakes and inland waters, according to thedesires of the membership.(c)The Locals of the international organization shall be segregated into nine dis-tricts.Each District shall embrace the following jurisdiction. .(d)Each District shall be under the supervision of one or two International VicePresidents, excepting the Associated Maritime Workers District which shall be underthe supervision of the Associated Maritime Workers Vice President.Article IIISection 1:(a)Every Subordinate Local shall hereafter be known by the follow-ing title:INTERNATION ORGANIZATION OFMASTERS, MATES AND PILOTSLocal No. --------Section 4:The Local shall arrange for,and have all their officers who are en-trustedwith the finances of such Local bonded, and the International Secretary-Treasurer informed of the names of such officers so bonded,and by what company.Article IVSection 1:(a)A person desiring membership in the Organization shall makeapplication on the form prescribed and suppliedby theInternational office.(b)To be admitted to membership,a person with the qualifications as stated inArticle II, Section 1, shall fill out an official blank, deposit the initiation fee, threemonths dues and current assessments,if any, with the Local with which the applicantdesiresmembership.The application shall be submitted to the membership at a 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDregular meeting for acceptance or rejection subject to the Local's By-laws, Rules andRegulations.If rejected, all money deposited by the applicant shall be refundedto such applicant.Article VIISection 1:Any member who violates his obligations and the rules or regula-tions adopted by the Organization or Local, and/or acts in a manner unbecoming amember of organized labor . . . , shall be summoned before the membership of hisLocal for trial and be dealt with according to the findings of such trial.Article VIIISection 1:The authority and power of this Organization is vested in the mem-bers thereof acting by and through their duly elected or appointed officers anddelegates meeting in Convention assembled.Section 2:Such Convention is the source of all and legitimate authority overthe Organization and possesses as much supreme and absolute power over same andall channels leading thereto, .Section 3:The International Executive Committee, as hereinafter constituted,shall when the Convention is not in session have and be clothed with all power ofthe Organization in Convention assembled.Article XSection 1:(b)The initiation fee in all Locals shall be not less than $200.00 forany applicant.The initiation fee for any applicant who has served more than a yearon his license, issued by the United States authorities, shall be not less than $500.00except where the Organization has no contract and where for organizing purposesthe International President may after investigation, give dispensation to a Local andwaive all or part of the initiation fee.Section 2:[Prescribes the minimum dues for offshore, coastwise and inland mem-bers.]Dues to be payable quarterly, semi-annually or annually in advance, except aLocal that collects dues on a percentage basis. Should any Local or Locals desireto have a sick or death benefit, a separate fund must be created and maintained forthat purpose.Article XISection 6:The International Executive Committee shall have power betweenConventions, by a majority affirmative vote of the International Executive Com-mittee, to recommend the calling of a strike in a dispute over which the InternationalOrganization of Masters,Mates and Pilots, Inc., has jurisdiction.Such recom-mendation by the International Executive Committee shall by express resolution,give the reasons for the strike and the issues involved.No such strike shall be calleduntil allmembers ashore or afloat and in port shall by referendum ballot by amajority, vote in favor of a strike. In no case shall a referendum ballot take longerthan a period of thirty (30) days.When a strike is called subject to the aboveconditions it shall not be called off except by a majority affirmative vote of all themembers ashore and aboard ship in port or ports.Article XIIISection 8:(a)Upon the recommendation of the majority of the InternationalExecutive Committee, the President or any person or persons whom he may desig-nate shall have the right to make such investigation of the books and affairs of anyLocal as he may desire and all officials of Locals shall render all required assistanceto facilitate such examination.(b) If the International President receives information from the investigationconducted in accordance with this Section, which leads him to believe that theofficers of a Local are dishonest or incompetent, or that the Local is not being con-ducted for the benefit of the trade, he may appoint a trustee with the consent of theInternational Executive Committee to take charge and control of the affairs of theLocal.Article XVIIISection 4:Any Local violating any of the laws, rules or regulations laid downfor its government, or disobeying any lawful order of the International President orInternational Executive Committee, may be suspended or dissolved and its charter,funds and property taken charge of by the International Executive Committee andbe held in trust for the Local by the International Organization.The International INT'L ORGANIZATION OF MASTERS, MATES & PILOTS, ETC. 137Executive Committee shall have full power to take such other action as it deemsadvisable.Article XIXSection 2:Locals shall have authority to negotiate agreements affecting theirlocality and jurisdiction exclusively.The agreement must be made in the name ofthe International Organization of Masters, Mates and Pilots, Inc.No agreementshall be signed by a Local Officer without receiving the consent of the InternationalPresident or International Vice-President of the District and the majority of themembers involved, except the Master contract of the District already in effect maybe signed without submitting it for approval.Original copies of all agreements areto be forwarded to the International Headquarters, copies to be made and retainedby Locals or Local in the district which embraces the agreements.Article XXIIISection 1:Any Local may alter or amend its By-laws in the manner specifiedtherein and approved by a two-thirds majority affirmative vote of the membershipvoting on a referendum ballot. Such alterations or amendments shall not becomeeffective until approved in writing by the International President and attested bythe International Secretary-Treasurer under the seal of the International Organization.Section 2:Any Article in the By-laws of any Local conflicting with this Con-stitution is hereby repealed and no Local shall alter or amend any part of thisConstitution.Section 3:Locals may adopt By-laws, Rules and Regulations for their govern-ment, subject to the approval of the International President and InternationalSecretary-Treasurer.Provided always however, that no By-law, Rules and Regula-tions shall be approved which are in contravention to any provision of thisConstitution.Article XXVCreating . . . Associated Maritime Workers' LocalsSection 1:Eligibility to membership shall be any person employed in the Mari-time industry not working under the authority of a license.Section 4:Regular and Associated Maritime Workers' Locals may call jointspecialmeetings for transaction of business affecting both Locals.APPENDIX CRELEVANTPROVISIONSCONTAINED IN CONSTITUTION AND BYLAWS OF LOCAL 47Article IVSection 1:Transfers to other locals shall be issued in accordance with the provi-sions as stipulated in the Constitution of the International Organization of Masters,Mates and Pilots.Article VIISections 1 and 2: (make provisions for the nomination and election of delegatesto the "convention of the International Organization of Masters,Mates andPilots").Article XIVSection 7:Any member convicted in the regular manner of an offense againstthe local may appeal to the Executive Board or convention of the InternationalOrganization of Masters, Mates and Pilots.Article XVISection 2:The initiation fee shall not be less than provided for in the Inter-national Constitution of Masters, Mates and Pilots and shall accordingly accompanyapplication for membership . . . .Section 3:All members in arrears shall be governed by the International Con-stitution, International Organization of Masters,Mates and Pilots.Article XIXSection 1:The organization may declare a strike in accordance with thefollowing requirements:.Section 2:Such strike shall receive the endorsement of the International Execu-tive Committee of the International Organization of Masters, Mates and Pilots.